Citation Nr: 1534277	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for an anxiety disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.S.



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In July 2013, the Veteran filed an application to reopen a claim of entitlement to service connection for PTSD.  The Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's anxiety disorder is manifested by symptoms productive of occupational and social impairment with occasional decrease in reliability or productivity; reduced reliability and productivity has not been shown.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for service-connected anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2012, prior to the initial RO decision in this matter, which addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the increased rating claim, and of his and VA's respective duties for obtaining evidence.

As for the duty to assist, the Agency of Original Jurisdiction (AOJ) has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and numerous lay statements.  The Veteran was also afforded VA examinations relevant to his claim in December 2012 and March 2014.  Thus, VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To the extent that post-service treatment medical records may be outstanding, the Veteran has not identified or provided any authorization for the release of any such records, and in a statement received in November 2012 indicated that he could not provide any such records as those providers are retired or deceased.

Additionally, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the      United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.       § 3.103(c)(2) requires that the officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and the Veteran testified as to        his specific symptoms, treatment history, and why he believes a higher rating is warranted.  Neither the Veteran nor his representative has asserted that VA failed   to comply with 38 C.F.R. § 3.103(c) (2).  As such, the Board finds that no further action pursuant to Bryant is necessary.

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a disability rating in excess of the 30 percent currently assigned for his anxiety disorder due to symptoms primarily involving anxiety, panic, sleep impairment, and social withdrawal.

The Veteran's anxiety disorder is rated under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders.  Under that Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with  reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than  once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as    to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As a preliminary matter, the Board finds that the Veteran has provided unreliable and/or exaggerated information concerning the impact of his psychiatric symptomatology and his assertions in support of his current claim are generally   not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet.  App. 24, 25 (1991).

The Board observes inconsistencies of record provided by the Veteran regarding his occupational history and symptoms.  For instance, the Veteran testified in August 2014 that his boss talked to him about seeming "really really nervous," unable to function at work, unable to perform his duties, and do his job anymore, so he got laid off.  In a statement received in April 2013, he again reported that he "was released from work by my employer because, due to my anxiety I was no longer able to perform my duties which my employer had discussed with my on numerous occasions."  He stated that he missed a lot of work due to "being unable to deal with even being at work."  Similarly, he reported to the December 2012 VA examiner that he was released from work due to anxiety and was no longer able to perform duties.  

However, during an earlier July 2010 VA examination, notably prior to issuance of the initial rating decision, he reported that he was very high functioning in work and had an exemplary work performance until being laid off due to economic downturn.  Then, during an April 2010 VA examination, he reported that he missed a lot of work due to numerous personal stressors, and was laid off because it was inconvenient for employer.  Early VA treatment notes, dated prior receipt of the Veteran's initial claim for psychiatric benefits, also show reports of being laid off consistent with the July 2010 VA examination.  Specifically, in December 2007, he reported that he was laid off officially, but he knows it was not just a lay off.  He stated, "I am being let go and I know that...I sold only 2 vehicles last month...." He continued that a friend of his (presumably in automobile sales) also had not sold anything, noting "It's not us...it's the condition of the economy around here and the nature of our business changing every day...not like it used to be."  

Also probative is that, during VA treatment in November 2007 and June 2008,       in discussing securing future employment, he attributed his inability to find a 
job to factors other than anxiety, and did not otherwise report any concern over anxiety, which would be expected had the Veteran just been laid off due to anxiety symptoms.  Instead, in November 2007, he expressed concern over being able to find job due to age, not having a degree, or a specialty "besides selling cars that he has done most of his life."  In June 2008, he stated that he is "sure that for the most part...it all boils down to my age...I'm too old to go looking for most of the jobs    out there they think...I don't, but, they do...and they are in charge now...not me."  Again, he did not mention any concern over his anxiety symptoms, including panic.  It also appears that it was not that the Veteran was unable to find employment,     but that he was being selective.  In this regard, a March 2009 VA treatment        note shows that the Veteran was working with the State Employment office but   was disappointed because "they wanted me to work with the Senior citizens program...like I am some old guy with no pep, zip, etc."  

The Board recognizes that in a January 2013 statement, the Veteran challenged the VA examination report, saying that statements in the report are false and that he was released from work due to anxiety.  However, the Board finds the Veteran's initial contemporaneous reports during VA treatment proximate to the time he was laid off to be more credible and probative than his subsequent statements offered in support of his claim for benefits.  See Caluza, supra.

Similarly, the Veteran and his wife have more recently reported that the Veteran had to sacrifice lucrative jobs, including a career in music, due to his anxiety symptoms.  However, as with the circumstances of being laid off as a car salesman, his earlier statements contradict his more recent testimony.  For instance, during his August 2014 Board hearing, he testified that, after performing as an opening act for a big country star many years ago in front of approximately 5500 people and being offered a recording contract, he realized his anxiety symptoms would not allow   him to continue.  During June 2013 VA treatment, he again reported that he turned down the opportunity "for a multiple million dollar contract with country singers in Nashville," and that successes have evaded him due to his anxiety and panic, stating that "[t]he military is responsible for the way I am."

In contrast to those reports, however, he reported in April 2005 that he was a "retired" sing/musician and, in March 2007, he elaborated that he gave up country music singing, performing with his own band, and making discs because he could not "stand the guilt associated with the music and alcohol and drugs, and the places and some of the people you have to put up with..."  As a result, he went "back to Auto Sales that I've done for many years."  Interestingly, statements made in discussing his gospel/country music aspirations during VA treatment in November 2007 and May 2008 suggest that the reason for not pursuing that career is financial, without any mention of anxiety.  In November 2007, he stated that if he could, he would be on the stage singing southern gospel songs but "that takes a lot of backup support financially and otherwise I don't have it."  Similarly, in May 2008, in discussing unemployment, he repeated his desire for a career in gospel music but stated that he needs money to do it.  At neither visit did the Veteran report any past interference or concern of potential future interference due to anxiety.  

The Board also observes that the Veteran, his wife, and various acquaintances have provided statements regarding the severe impact of the Veteran's anxiety on his ability to sing gospel solo at church, as he had done in the past.  Notwithstanding    the fact that it appears that it was the death of the Veteran's son that prompted the decrease in performing, as noted in a September 2009 VA treatment note, June 2013 VA treatment reflects the report that the Veteran "now sings at Christian events."  In fact, despite the Veteran's reports of panic so severe that he has difficulty performing over the years, in September 2009 he reported that prior to the death of his son, he sang gospel music in a band for various churches.
	
Finally, the Board notes that while the Veteran attributes his symptoms to his military experiences, and has recently reported that his symptoms have been severe since the military, the record shows that the Veteran has been through a number of post service traumas, including the deaths of two sons.  In a January 2010 statement to his congressman, the Veteran detailed the following stressors as having occurred in recent years: his niece drowned; his mother-in-law died; his brother died; he was laid off from work; his only brother left died; his dad died four months later; his nephew was killed in a car accident; he was the executor of his father's estate as the only survivor; his stepmother sued him and the estate; his niece sued him and the estate; his wife had kidney cancer surgery; he sold his mother-in-law's home; he sold his home; he sold a rental trailer; he had to auction half of his father's farm (his old home) to settle the estate; he found his son dead of suicide; he had to sell and clean out his son's home; he was unable to return to work or even find a job in two years; he was having panic attacks, anxiety attacks, and insomnia; and, he also lost another son to murder/suicide (the cause of death not determined).  The Board also notes significant stressors related to his grandchildren following the death of his son, including allegations of physical and emotional abuse in the home they were living in, and legal issues surrounding their custody and accusations made towards the Veteran.

Indeed, though a reported history of anxiety and panic after being attacked in the military is not in dispute, the record shows that prior to his claim and even to a degree after filing of his claim, but prior to issuance of the initial rating decision granting service connection, his symptoms of stress and anxiety appear to primarily relate to post service trauma and stressors with little mention of his military service.

For example, upon establishing VA care in April 2005, it was noted that the Veteran suffered from depression secondary to the loss of his son seven years ago.  He reported that he was under a lot of stress as his son was arrested, his wife was diagnosed with hepatitis C and treated for breast cancer, and his brother died several months ago.  There is no mention of any military experiences.  In August 2009, the Veteran reported that his wife was hospitalized and he was having trouble sleeping, sleeping with the light on, and constantly thinking of his sons' deaths.  Again, there is no mention of military experiences.  In a September 2009, the Veteran's treating mental health provider noted that the Veteran was seen for bereavement and, though he did report the attack in the military, he affirmatively denied intrusive thoughts, avoidance symptoms, or guilt related to the military.  He also was noted to have restless sleep "due to thoughts about his sons' death and other stressors."  He reported that he has dreams of being attacked "10x a year" (or less than once a month) and that his dreams are more frequently of his sons' deaths.  The same month, his current symptoms were noted to the result of recent losses, concern     for his terminally ill wife, and other life stressors; there is no mention of military experiences.  It was also noted that the Veteran had not been performing and had lost interest in leisure activities following the death of his son; it was not reported that it was due to panic or to military experiences.  In a November 2009 statement,  a treating provider again noted past treatment for anxiety disorder due to two traumatic events including the murder of a son and suicide of another, but stated that during course of treatment, the Veteran reported his traumatic experience from the military.  In December 2009, it was noted that the Veteran had bereavement with components of depression.

Notably, despite the foregoing stressors, and despite lay reports otherwise from the Veteran, his wife, and acquaintances, the record shows that the Veteran has positive or intact coping skills as a strength, as noted during VA treatment in November 2010, April 2011, and December 2013.  Indeed, in February 2009, less than a year prior to his January 2010 statement (though notably prior to the death of his second son), it was noted that the Veteran "seems to be doing well despite stressors in his life."

The Board also notes that the Veteran has challenged various statements in VA examinations reports, characterizing one paragraph in a November 2012 report      as "totally wrong and dangerously false."  However, even in doing that, he has provided contradictory information.  For example, in a January 2013 statement, the Veteran took issue with a notation in the November 2012 VA examination report that the Veteran was afraid of being "charged" with child abuse based on false allegations from his granddaughter at the prompting of his son's ex-wife.  In his statement, he stated that "I never said to anyone at any time I feared being 'charged' with child abuse," but rather, was afraid of being accused.  However, during April 2011 VA treatments, the Veteran discussed the possible false accusations, reported that he had called the Court, and was told by a Judge "that I, in fact, could be arrested and put in jail if the charges are filed."  In this same note, the Veteran reported that he was scared stiff, at times shaking with fear, and did not know what to do except contact his attorney.  Thus, it appears that the Veteran was afraid of being charged with child abuse, and that the examiner's report is not "totally wrong."

In any event, given the Veteran's own inconsistent statements regarding the severity and impact of his anxiety symptoms, the Board finds his statements offered in support of his claim are likely exaggerated.  As such, the Board finds the Veteran is not credible in reporting his psychiatric symptoms for purposes of his VA claim for benefits.  With this in mind, the Board will proceed with adjudicating the Veteran's claim in light of the evidence it finds to be credible and probative.

Based on a review of the evidence of record, the Board finds that an evaluation      in excess of 30 percent is not warranted for the Veteran's anxiety disorder.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, SSA records, and various lay statements from the Veteran, his wife, friends, and acquaintances, and considered all psychiatric symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's primary psychiatric symptoms demonstrated in the record during the relevant period are consistent with the 30 percent disability rating.  His credible complaints consist of nightmares, sleep impairment, anxiety, and some panic.      VA treatment records dating from October 2011 to March 2014 show that he was assigned GAF scores ranging from 58 to 70, but generally falling at 65, indicative of symptoms that are generally mild and moderate at worst. 

The most probative evidence in this case are the November 2012 and March 2014 VA examiners' findings that the Veteran's anxiety is mild and results in only an occasional decrease in efficiency with intermittent periods of increased anxiety, yet he is able to function satisfactorily with routine behavior, self-care, and conversation.  The March 2014 VA examiner expressly considered not only the medical records and SSA records, but lay statements of record from the Veteran and his wife regarding the impact of the Veteran's anxiety disorder on his life and functioning since service, and specific contentions of the Veteran and his wife.  The examiner noted that while the Veteran's perceptions are important, in terms of life impairment, the impairment does not imply the level of severity that he perceives, nor does the mental health record document such history or impairment.  The examiner pointed out that, despite experiencing a significant stressor in the military and experiencing residual anxiety, the Veteran maintained effective relationships with his wife and others, worked hard to support his family over many years, is happily married, had a successful career, engages in leisure activities, and with treatment has learned to better manage his anxiety.  The examiner found that while the Veteran's subjective experience is important, the evidence suggests that he has mild anxiety.  The examiner found "limited evidence" to support the Veteran's contention that an increase is warranted.

Similarly, the November 2012 VA examiner noted a mild to moderate level of generalized anxiety, with occasional periods of elevated anxiety and infrequent panic episodes, exacerbated by recent but now resolved legal difficulties, and found that the Veteran's social limitations from his anxiety "are very mildly impairing."  The November 2012 VA examiner assigned a GAF score of 65 and noted that the Veteran has some difficulty in social functioning but generally functions pretty well and "clearly has some meaningful interpersonal relationships."

The March 2014 and November 2012 VA examination reports are internally consistent, and also consistent with other VA examination reports and ongoing VA treatment notes of record.  Though they predate the period on appeal, prior July 2010 and April 2010 VA examiners also found the Veteran's symptoms to be mild and assigned GAF scores of 72 and 62, respectively, supporting mild impairment.  Additionally, as previously noted, VA treatment notes dated during the relevant period from October 2011 show GAF scores ranging from 58 to 70, indicative       of mild to moderate impairment, at worst.  Significantly, even when the Veteran reported increased symptoms of depression, nervousness, and anxiety in December 2013, and reported that he does not go anywhere  unless his wife drives and does not do anything, his assigned GAF score was 58, and he was observed to be only "mildly depressed" with an appropriate affect.  The assigned GAF scores during  the relevant period are also generally consistent with the Veteran's historical GAF scores during past VA treatment, which also ranged from 55 to 65, indicative of mild to moderate impairment.

The ongoing VA treatment records during the relevant period on appeal do show that the Veteran was periodically anxious, nervous or sad, as noted during VA treatment in May 2012, August 2012, January 2013, and April 2013.  They also show isolated notations of severe symptoms, such as in July 2013 when it was noted that the Veteran's had somatic anxiety complaints that are severe.  It is unclear from the note whether that was a self-report or the provider's assessment.  In any event, the VA treatment notes also show that the Veteran was routinely well-kempt and groomed, and frequently noted to be happy, calm, cheerful, euthymic, pleasant, cooperative, and/or with a full, broad, normal, appropriate, or neutral affect, such as in December 2013, April 2013, January 2013, December 2012, August 2012, June 2012, May 2012 and March 2012.  Indeed, even in December 2012, when the Veteran reported that he was feeling depressed, he was observed to be calm and happy.  

In this vein, even when the Veteran was reporting or observed to have symptoms, including as documented by the wife in a January 2013 statement, the symptoms have been generally characterized in the record as mild.  For instance, in December 2012, a depression screening was suggestive of mild depression.  In June 2013, he reported that his mood was "mostly down," but the provider noted that "depression is relatively mild" and the Veteran "is functioning well."  At that time, the Veteran also reported that his anxiety persists but is "markedly ameliorated with decreased frequency of panic episodes."  In July 2013, the Veteran reported some obsessional compulsive symptoms, also described as mild.  And, as stated, while reporting some increased symptoms in December 2013, it was noted that his "mood appears mildly depressed."  Also in December 2013, the Veteran reported, "I feel better, less side effects and I feel better longer periods of time."  

The record further shows that, despite his reported symptoms, the Veteran was     both productive and reliable to an impressive degree in spite of extremely stressful circumstances.  He further demonstrated an ability to cope and adapt to stressful circumstances.  The record shows that despite all he has been through, he has been able to care for his sick wife, foster relationships with his grandchildren, handle numerous deaths and legal problems, and even overcome anxiety to drive to the store to provide for himself and his wife.  Additionally, he was able to make decisions and take significant action in order to adapt, such as selling his house and moving closer to town in order to be closer to medical care for his wife and himself, but also to ease the emotional hardship of having to see the home of his son daily, as reported during April 2013 VA treatment.  The November 2012 VA examiner noted such a move to be reasonable and an appropriate decision and not based on anxiety. 

The Board also notes that, despite his reports of impaired social functioning,        the record shows that the Veteran does maintain numerous effective social relationships.  He is extremely close with his wife of over 40 years and his granddaughters, is active in his church, and in support of his claim, he has submitted numerous lay statements from different family members, friends,         and acquaintances from his church and community.  Such is reflective of both      the quantity and quality of the relationships the Veteran has maintained during the period on appeal.  Indeed, some of those relationships are described as lifelong,   and some appear to have been strengthened during the period on appeal.  They also show that the Veteran maintains contact with various individuals.  For example, in December 2012, B.G. stated that she sees the Veteran several times a week.  The Board also points out that in order for the various individuals to be able to attest     to personal observations of panic and depression, they must be in contact with the Veteran.  Additionally, the record shows that the Veteran had friends and various family members accompany him to VA appointments, examinations, and even his hearing on appeal, and in December 2013, he reported being with his grandchildren and a great grand-child for the holidays.  He was also noted throughout the record, including in June and December 2013, to have positive social support as a strength, and to have supportive family and friends.

Additionally, while the lay statements and the Veteran's own reports suggest that he is no longer able to drive or participate in activities, during his August 2014 hearing he testified that he is able to drive alone to the store, as is required while his wife is sick.  The Board also notes that frequently in the record the Veteran appeared for VA appointments and was not noted to be accompanied, and in December 2012,   he specifically reported a near accident while he was driving to his appointment.  Additionally, while the  lay statements suggest that the Veteran has lost interest in anything, the Veteran's own reports during VA examinations and June 2013 VA treatment support that he does still engage in leisure activities such as singing and going to church.  It was also noted at that time that the Veteran was capable of independence.  

The Board recognizes that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board also recognizes the various individuals' observations that the Veteran has become more depressed, withdrawn, and less active in activity, as well as the January 2013 statement from his wife reporting worsening and observed symptoms, to include depression, withdrawal, loss of interest in activities, anxiety, panic attacks more than once a week, near continuous panic or depression affecting ability to function independently, chronic sleep impairment, disturbances in motivation or mood, difficulty adapting to stressful circumstances including work or work like settings, obsessional behavior which interferes with routine living, frequent irritability for no reason, and fear of being along.  

However, as discussed in greater detail above, such symptoms, when credibly reported or objectively observed, have been generally described as mild or are otherwise contemplated in the currently-assigned 30 percent rating.  In this case, the credible symptoms reported in VA examination reports and during VA treatment or in lay statements, along with the objective findings on VA examination, reflect no worse than mild to moderate symptomatology and functioning.  The Veteran's anxiety has been manifested primarily by symptoms such as anxiety, depression, occasional panic attacks, chronic sleep impairment, nightmares, and some social withdrawal.  Despite the foregoing symptoms, the Veteran has maintained numerous effective interpersonal relationships, has some leisure pursuits, and has effectively coped and dealt with significant post-service stressors.  In sum, occupational and social impairment with reduced reliability and productivity has not been shown and a rating in excess of 30 percent is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2014). 

The Board also acknowledges the Veteran's report during December 2013              VA treatment that he is more knowledgeable and has more experience than the professionals treating him.  However, he has yet to provide any evidence of medical training or education to support that claim.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his anxiety disorder, particularly in light of the evidence that the Veteran's self-reports are inaccurate or exaggerated.  The overall impact of the symptomatology noted in the medical and lay evidence more nearly approximates  the 30 percent evaluation assigned throughout the entirety of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9400; see also Fenderson, supra.

In sum, the Board has considered all of the evidence of record, including the lay assertions of the Veteran, his wife, and family and friends, as to the frequency, severity and impact of his symptoms, but finds to be most probative the objective assessments by the VA examiners and VA providers, indicating that the Veteran's anxiety disorder is mild and causes only mild impairment in functioning, consistent with the 30 percent disability rating.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application      of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  In this regard, multiple VA examiners have determined that the Veteran's anxiety disorder causes mild impairment, as contemplated by the 30 percent disability rating.  To the extent    that the Veteran has reported occupational impairment due to his anxiety symptoms, the Board finds those statements exaggerated and not credible.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against a higher rating, to that extent the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 30 percent for an anxiety disorder is denied



REMAND

Given that the Veteran has repeatedly claimed that he is unable to work due to his anxiety disorder, thus the issue of entitlement to a TDIU due to his anxiety disorder has been raised by the record.  On remand, he should be provided with notice pursuant to the Veterans Claims Assistance Act of the information necessary to substantiate his TDIU claim.  He should also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA notice that advises the Veteran about what is needed to substantiate his claim for service connection for a left hip disability as secondary to his service-connected bilateral knee disability, and his claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form   21-8940, Veteran's Application for Increased Compensation Based on Unemployability

2. After the above has been completed to the extent possible and any additional development deemed necessary is accomplished, the claim for TDIU should be adjudicated.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


